Citation Nr: 1014839	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  07-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1962 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.

In September 2008, the Board remanded this matter for further 
development, which was to include:  providing notice to the 
Veteran regarding the need for additional evidence; making 
efforts to obtain additional private treatment records, 
including those from Bennett's Hearing; scheduling the 
Veteran for a new VA examination to determine the nature and 
etiology of his present hearing loss; and readjudicating the 
Veteran's claim.  The Board is satisfied that the action 
directed in its remand have been performed, and is prepared 
to proceed with appellate consideration of the issue on 
appeal.

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  


FINDING OF FACT

There is competent medical evidence that the Veteran's 
bilateral sensorineural hearing loss was first manifest in 
service.


CONCLUSION OF LAW

The Veteran's bilateral sensorineural hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Applicable Laws and Regulations

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including organic diseases of 
the nervous system such as sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

II.  Analysis

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.
In this case, multiple private audiological tests performed 
from May 1987 through August 2002 reflect profound hearing 
loss which meets the minimum requirements of 38 C.F.R. 
§ 3.385.

An audiological examination was performed in May 1987 for the 
left ear only.  This examination reflected elevated pure tone 
thresholds in that ear for all frequencies from 500 Hertz to 
4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
40
60
65
100
105

An audiological examination performed in December 1989 for 
both ears revealed diminished pure tone thresholds in the 
left ear and elevated pure tone thresholds in the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
95
90
95
LEFT
60
60
85
85
120

Speech audiometry testing was not performed.

Repeated audiometric testing in November 1990 for the left 
ear only revealed pure tone thresholds which were markedly 
improved in comparison to the prior tests in May 1987 and 
December 1989.  Nonetheless, the demonstrated puretone 
thresholds in the left ear continued to meet the minimum 
requirements established by 38 C.F.R. § 3.385:








HERTZ



500
1000
2000
3000
4000
RIGHT
-
-
-
-
-
LEFT
50
55
70
65
70

At a September 2000 audiological examination the Veteran 
demonstrated the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
80
110
120
120
LEFT
45
75
110
110
120

Speech audiometry testing revealed speech recognition ability 
of 80 percent in the right ear and 84 percent in the left 
ear.

September 2001 audiological testing revealed identical pure 
tone thresholds.  Speech recognition testing was not 
performed at that time.

In January 2002, the Veteran demonstrated slightly diminished 
audiological results in the left ear at low frequencies:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
80
110
120
120
LEFT
50
80
110
110
120

Once again, speech audiometry testing was not conducted.

The Veteran underwent a VA audiometric examination in April 
2005, at which time he reported progressive bilateral hearing 
loss and tinnitus which began during service.  Audiological 
testing revealed increased pure tone thresholds at all 
frequencies.  The Veteran was non-responsive in the right ear 
at 4000 Hertz and in the left ear at 3000 and 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
115
115
NR
LEFT
65
85
110
NR
NR

Speech audiometry testing revealed speech recognition ability 
of 20 percent in the right ear and 28 percent in the left 
ear.  The examiner expressed in the report that inter-test 
consistency was excellent.  Based upon the examination's 
findings, the examiner diagnosed severe to profound 
sensorineural hearing loss in both ears from 1000 Hertz to 
8000 Hertz, with very poor speech recognition ability.

Private audiological testing in March 2006 demonstrated 
continued progression of bilateral hearing loss.  As 
indicated in the chart below, at that time, the Veteran was 
unresponsive in both ears from 2000 Hertz to 4000 Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
80
NR
NR
NR
LEFT
70
90
NR
NR
NR

Speech audiometry testing was not conducted.  Based upon the 
demonstrated pure tone thresholds, the Veteran was again 
diagnosed with moderate to profound bilateral sensorineural 
hearing loss.

At an April 2009 VA examination, the Veteran demonstrated 
similar pure tone results:








HERTZ



500
1000
2000
3000
4000
RIGHT
60
85
NR
NR
NR
LEFT
70
90
NR
NR
NR

Although speech audiometry testing was attempted, that test 
was discontinued as the extent of the Veteran's hearing loss 
rendered such testing impracticable.  The Veteran was 
diagnosed with moderately severe to severe sensorineural 
bilateral hearing loss from 500 Hertz to 1000 Hertz, and 
profound bilateral hearing loss from 1000 Hertz to 4000 
Hertz.

Based upon the foregoing evidence, the evidence demonstrates 
a current disability for bilateral sensorineural hearing loss 
within the meaning of 38 C.F.R. § 3.385.  The question for 
the Board is now whether the Veteran's sensorineural hearing 
loss was first manifest in service, or alternatively, whether 
the Veteran's sensorineural hearing loss has continued since 
his discharge from service.

In this case, the Veteran's service treatment records do not 
demonstrate any in-service complaints of hearing loss, nor do 
they reflect any treatment for such a condition.  A February 
1966 separation examination report documents that a hearing 
"whisper" test demonstrated full and normal hearing.  
However, as noted in the April 2009 VA examination report, 
such tests are considered unreliable.

Through various statements submitted to VA, his August 2006 
notice of disagreement, and his January 2007 substantive 
appeal, the Veteran has consistently asserted that he was 
exposed to in-service noise from five inch and three inch 
guns which he was required to man in his military 
occupational specialty (MOS) as a "Hot Caseman" during his 
service aboard the U.S.S. McDermut.  The Veteran also related 
that he was not issued hearing protection and that he used 
toilet paper to plug his ears.  Service personnel records in 
the claims file corroborate that the Veteran served aboard 
the U.S.S. McDermut from July to December of 1963.  The 
records, however, do not specify the Veteran's MOS.

At his April 2005 VA examination, the Veteran reported onset 
of bilateral hearing loss and tinnitus during service.  He 
related that following service, he worked for nine to twelve 
months performing "industrial work" in factory 
environments.  Thereafter, he was employed as a tractor 
trailer driver for approximately 30 years.  The Veteran also 
admitted recreational noise exposure to firearms and hunting.  
With regard to the etiology of the Veteran's diagnosed 
hearing loss and tinnitus, the examiner determined that "it 
does not appear likely" that these disorders are related to 
his service, but instead are more likely related to the 
Veteran's occupation as a truck driver and to recreational 
noise exposure to firearms.  The examiner's opinion, however, 
was formed without a review of the Veteran's claims file.

At the Veteran's most recent April 2009 VA examination, which 
was performed in conjunction with a review of the claims 
file, the examiner observed that although the Veteran 
demonstrated normal hearing at his induction examination, the 
Veteran was not administered a reliable hearing test at his 
discharge.  Accordingly, based upon the examiner's 
examination and review of the claims file, the examiner 
concluded that the Veteran's hearing loss and tinnitus are at 
least as likely as not caused by or a result of in-service 
noise exposure.

A veteran is competent to report symptoms that are non-
medical in nature (e.g., pain, rash, varicose veins).  Barr 
v. Nicholson, 19 Vet. App. 362 (2005).  A veteran is also 
competent to report events that occurred during service.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  The 
Veteran's lay contentions as to in-service noise exposure and 
continued hearing loss since service are not contradicted or 
rebutted by other evidence in the claims file.  Post-service 
treatment records and audiological results from two VA 
examinations show a present disability due to bilateral 
sensorineural hearing loss.  At the Veteran's April 2009 VA 
examination, which was accompanied by a review of the claims 
file, the Veteran's bilateral sensorineural hearing loss was 
found to be at least as likely as not related to in-service 
noise exposure.

The Board finds that it is more likely than not that the 
Veteran's bilateral sensorineural hearing loss was first 
manifest in service.  Service connection is accordingly 
warranted for this disorder and this claim is granted in 
full.
III.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA 
has fulfilled its notification and assistance requirements 
under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 and 38 C.F.R. § 3.159.  Nevertheless, given the 
favorable action taken above, no further notification or 
assistance in developing the facts pertinent to this limited 
matter is required at this time.  Indeed, any such action 
would result only in delay.


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


